DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/202 is being considered.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.Specification

Claim Objections
Claims 2-4 and 6-13 are objected to because of the following informalities:  
Claims 2-4 and 6-13 are dependent claims that should have the preamble “The lint roller as claimed in claim…”.  Appropriate correction is required.
Claim 10 should recite “the lint roller as claimed in claim 1 in combination with the lint-catching roll that is mounted encircling the spindle.”  Appropriate correction is required.
Claim 11 should recite “A lint roller as claimed in claim 9, wherein the lint-catching roll is a roll of adhesive tape on a tube of cardboard or other tubular support.”  Appropriate correction is required.
Claim 13 should recite “the lint roller as claimed in claim 1, wherein said unitary screw thread of the coupling body may be continuous or interrupted”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a gripping surface at one end to facilitate manually grip-holding the coupling body when screwing the handle on or off”.  While claim 4 recites the limitation “the lint roller as claimed in claim 3, wherein the coupling body has a respective gripping surface at each end and with said screw thread in a zone therebetween”.  It is unclear if “a gripping surface” is part of “a respective gripping surface” or if it’s in addition to.  As such the claim is determined to be indefinite.  For Examination purposes, the Examiner is to interpret the gripping surface to be a part of the respective surface.  The Examiner suggests changing claim 4 to recite “Claim 4: the lint roller as claimed in claim 1, wherein the coupling body has a first gripping surface at a first end and a second gripping surface at a second end with said screw thread in a zone therebetween.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP3024578U, referred to herein as “JP Patent”, in view of Slater (US 2,401,842).
Regarding claim 1 (Currently Amended), JP Patent discloses a lint roller (Figure 1 Item 10) that comprises a handle (Item 13) by which the lint roller can be gripped and held (Figure 4) and with an elongate spindle (Item 21) for a lint catching roll (Item 11), the handle having a handle grip comprising an elongate canister/ tubular housing that the spindle and lint-catching roll can be slidingly inserted into and housed within when the lint roller is not in use (Figure 2); and the lint roller further has a bi-directional coupling body (Items 22a and 22b), the coupling body having a coupling device configured whereby the handle can be attached in one orientation to act as a handle or de-mounted and attached in an opposing orientation to act as the housing for the lint-catching roll (Translation Paragraphs [0019-20]) the handle having a complementary screw thread whereby the handle may reach said screw thread and couple with it from either end of the coupling body.  (In Paragraphs [0019-20] its disclosed that the handle can fit one either side of the coupling body and optionally “When fitting these small diameter portions 22a and 22b to the open end 13a of the cover 13, by providing protrusions or grooves on either or both of them, it is possible to give a click feeling or ensure that the cover 13 does not fall off. It is also possible to guarantee a good fit.”)
JP Patent fails to explicitly disclose the coupling device having a screw thread around the circumference of the coupling body at an intermediate zone along the length of the coupling body.
Slater teaches a lent roller with a housing that is assembled using a unitary screw thread (Column 3 Lines 29-39).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the grooves as disclosed by the JP Patent for the screw thread as taught by Slater.  The grooves and the screw thread are art recognized equivalents to accomplish the task of holding the cover in position.  The screw thread would further provide tight coupling means which would help with transportation of the lint catching roll and prevent the lint catching roll from drying out (Column 3 Lines 29-39; Slater).

The examiner interpreting “complimentary screw thread” to be any thread or protrusion capable of complimenting or mating with the unitary thread of the handle.
Regarding claim 2 (Original), JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein the coupling body is an approximately cylindrical body (JP Patent Paragraph [0012] “Since the base portion 22 has a bottomed cylindrical shape”).  
“Approximately” is viewed as a relative term.  Upon review of the specification it is understood what Applicant is claiming.
Regarding claim 3 (currently amended) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein the coupling body has a gripping surface at one end to facilitate manually grip-holding the coupling body when screwing the handle on or off (in the JP Patent, the center portion between 22a and 22b is always exposed and can be grasped).   
Regarding claim 4 (Original), JP Patent in view of Slater discloses the lint roller as claimed in claim 3, (as best understood) first gripping surface at a first end and a second gripping surface at a second end with said screw thread in a zone therebetween (Slater discloses an area before and after the screw thread capable of being gripped.  See Annotated Figure 3 for further clarity).

    PNG
    media_image1.png
    311
    519
    media_image1.png
    Greyscale

Annotated Figure 3 of Slater
Regarding claim 6 (currently amended) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein the complementary screw thread of the handle and/or coupling body is adapted to avoid inadvertent loosening of the handle from the coupling body when fully fastened thereto (JP Patent Paragraph [0020] “ensure that the cover 13 does not fall off”.  
Regarding claim 8 (currently amended) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein the lint roller further comprises a retaining cap (Item 25) that is de-mountably mounted to one end of the spindle to retain the lint catching roll in place on the spindle for use and, when de- mounted, allowing the roll to be removed and replaced (JP Patent Paragraph [0014-15]).  
Regarding claim 9 (currently amended) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein the coupling body has the spindle formed thereon projecting from one end of the coupling body (best shown in figure 2 of JP Patent).  
Regarding claim 10 (currently amended) JP Patent in view of Slater discloses the lint roller as claimed in claim 1 in combination with the lint-catching roll (Item 11) that is mounted encircling the spindle.  
Regarding claim 11 (New) JP Patent in view of Slater discloses the lint roller as claimed in claim 9, wherein lint-catching roll is a roll of adhesive tape on a tube of cardboard or other tubular support (JP Patent Paragraph [0017]).  
Regarding claim 12 (New) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein said unitary screw thread of the coupling body may comprise a single-thread or a double-thread, triple-thread, quadruple or other multi-thread screw thread (Fig 3 of Slater shows two threads.  The Examiner to interpret the multi thread as the number of wraps or helixes in the thread).  
Regarding claim 13 (New) JP Patent in view of Slater discloses the lint roller as claimed in claim 1, wherein said unitary screw thread of the coupling body may be continuous or interrupted (Slater Figure 3 shows a continuous thread).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP3024578U, referred to herein as “JP Patent”, in view of Slater (US 2,401,842) further in view of Friedl (US 3,181,725).
Regarding claim 7 (Original), JP Patent in view of Slater discloses the lint roller as claimed in claim 6.  JP Patent in view of Slater fails to explicitly disclose wherein the screw thread of the handle has a leading end and a trailing end, said screw thread having at least a portion of reduced pitch at its trailing end.  
Friedl teaches a closure having a steep pitch near the leading edge (Figure Item A) and a reduced pitch at the trailing edge (Item C).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pitch of the JP Patent to be similar to the steep leading pitch and the reduced trailing pitch as taught by Friedl.  The housing and cover of Friedl are quickly released by a slight turn of the cap (Column 3 Liens 4-7) while the previously disclosed threads require several rotations which would be troublesome on a user.  Thus the threads of Friedl would make the lint roller easier to access by reducing the number of turns while still providing an adequate pitch at the trailing end to keep the handle in a closed position.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723